Exhibit 10.6

ASSUMED ELIGIX, INC
AMENDED AND RESTATED
MANAGEMENT EQUITY INCENTIVE PLAN

             Reference is hereby made to that certain Management Equity
Incentive Plan of Eligix, Inc. (the “Company”) approved by the Board of
Directors of the Company on May 25, 2000 (the “Management Incentive Plan”).  The
purpose of the Management Incentive Plan is to provide the individuals listed on
Schedule A hereto (the “Participants,” and each, a “Participant”) with an
aggregate of 15% of the gross consideration received by the Company in the event
of a merger, reorganization, consolidation or similar business transaction (a
“Merger”) involving the Company and another entity, including for this purpose
BioTransplant Incorporated, a Delaware corporation (the “Successor Company”).

             The Management Incentive Plan is hereby amended and restated in its
entirety as follows:

             The Participants shall be entitled to an aggregate of 15% of the
consideration received by the Company in a Merger involving the Company and a
Successor Company.  In the event that any portion of the consideration consists
of stock of the Successor Company (“Stock Consideration”), each such
Participant’s portion of the Stock Consideration shall be subject to the
following vesting schedule:

             a.          33 1/3% shall vest 90 days subsequent to the closing of
the Merger;
             b.          another 33 1/3% shall vest 180 days subsequent to the
closing of the Merger;
             c.          another 23 1/3% shall vest 270 days subsequent to the
closing of the Merger; and
             d.          the final 10% shall vest 365 days subsequent to the
closing of the Merger;

provided, however, that if such Participant is not offered employment with the
Successor Company or its affiliates other than the joint venture with Novartis,
such Participant’s portion of the Stock Consideration will vest upon closing of
the Merger; and further provided that if such Participant’s employment is
terminated by the Successor Company without “Cause” or by the Participant for
“good reason,” such Participant’s portion of the Stock Consideration will vest
upon such termination.  If any Participant’s employment is terminated by the
Successor Company for cause, or by the Participant without good reason, the
Successor Company may, but is not required to, purchase any and all shares of
such Participant’s portion of the Stock Consideration that has not yet vested at
a price of $.01 per share.  Such Participant’s portion of the Stock
Consideration will also be subject to any escrow arrangements applicable to the
holders of the Company’s capital stock in connection with the Merger.

             The Stock Consideration will become immediately vested in the event
of (i) any consolidation or merger of the Successor Company with or into any
other corporation, or any other corporate reorganization, in which the
stockholders of the Successor Company immediately prior to such consolidation,
merger or reorganization own less than 50% of the voting power of the company
succeeding the Successor Company immediately after such consolidation, merger or
reorganization; (ii) any transaction or series of related transactions in which
in excess of fifty percent (50%) of the Successor Company’s voting power is
transferred; (iii) a sale, lease or other disposition of all or substantially
all of the assets of the Successor Company; or (iv) any sale or transfer of all
or substantially all of those assets held by the Company prior to the Merger.

             For purposes of this Management Incentive Plan, “cause” shall mean
(i) the willful (or grossly negligent) and repeated neglect by the Participant
of his or her reasonably assigned duties with the Successor Company; provided
such neglect remains uncured for a period of thirty (30) days after written
notice describing the same is given to the Participant; and further provided,
that the Participant is afforded an opportunity to be heard on the matter by the
Chief Executive Officer or the Board of Directors of the Successor Company; (ii)
the Participant’s conviction of any felony or any other crime involving
Successor Company funds, Successor Company intellectual property or the theft of
Successor Company funds, Successor Company intellectual property or the theft of
Successor Company property; (iii) the breach by the Participant of any
non-competition, non-solicitation, confidentiality or comparable agreement with
the Successor Company as determined by a court of competent jurisdiction; or
(iv) the Participant’s habitual drunkenness, use of illegal substances or drugs
or the habitual use, possession, distribution or being under the influence of
alcohol or illegal substances or drugs in the workplace (the only exception is
that the Participant may consume alcohol reasonably and responsibly, if he or
she so chooses, at legitimate business events and functions where alcohol is
legally available).

             For purposes of this Management Incentive Plan, “good reason” shall
mean (i) any significant diminution, without the Participant’s prior written
consent, in the Participant’s duties, responsibilities, power, title, or office;
(ii) any material reduction in the Participant’s compensation (including without
limitation, salary, bonuses, options and benefits) or material change in the
manner of the Participant’s compensation (including without limitation, the
timing of any salary or bonus payments) in effect on the date hereof or as the
same may be increased during the Participant’s employment; (iii) any requirement
by the Successor Company or any successor that the location at which the
Participant is to perform the Participant’s principal duties for the Successor
Company or any successor be outside a radius of fifty (50) miles from the
location at which the Participant had previously performed such duties
immediately prior to the change of location; or (iv) any breach by the Successor
Company of any material provision of this Management Incentive Plan or any other
agreement between the Successor Company and the Participant.

             It is hereby acknowledged and agreed that all of the Participants
are at-will employees, that nothing stated in this Management Incentive Plan
alters such status.  Accordingly, each such Participant’s employment may be
terminated by the Company, the Successor Company or the Participant at any time
for any reason and no such Participant is guaranteed employment for any specific
period of time.

             This Management Incentive Plan shall be assumed by the Successor
Company in any Merger.

             This Amendment and Restatement of the Management Equity Incentive
Plan shall become effective upon the Closing of the Merger.

  Adopted by the
Board of Directors
on December 8, 2000

BioTransplant Incorporated
Building 75, 3rd Avenue
Charlestown Navy Yard
Charlestown, MA  02129
Attn:    Elliot Lebowitz
             Chief Executive Officer

Ladies and Gentlemen:

             In connection with the closing of the merger contemplated by the
Agreement and Plan of Merger (the “Merger Agreement”) dated as of December 8,
2000 among BioTransplant Incorporated (“BTI”), Eligix, Inc. (“Eligix”) and the
other parties thereto, certain members of management of Eligix are to receive
990,000 shares of BTI Common Stock pursuant to the Eligix Management Equity
Incentive Plan (the “Plan”), as previously adopted by Eligix on December 8,
2000.  In order to resolve any ambiguities in the operation of the Plan
resulting from (a) the resignation from Eligix of Cynthia Letizia and (b) David
Cook’s decision to join BTI as an employee for only a limited period of time
following the closing of the merger, each of which event has occurred following
the date of the Merger Agreement, we have agreed that the Plan shall be
implemented in accordance with the provisions of the Plan, the Merger Agreement
and the Escrow Agreement (as defined in the Merger Agreement), subject to the
following modifications:

             1.          The percentage of shares initially allocated to Cynthia
Letizia shall be re-allocated among the remaining 11 initial Plan participants
(the “Initial Participants”) including, for this purpose, David Cook, on a
weighted average basis in accordance with the initial percentage interests of
the Initial Participants.

             2.          The shares representing David Cook’s percentage
participation in the Plan after giving effect to the modifications set forth in
paragraph 1 (102,414 shares, hereinafter the “Cook Shares”) shall be treated as
follows:

                           (a)         first, David Cook’s percentage interest
in the Plan shall be reduced to 34,135 shares in accordance with his offer
letter with BTI (the “Offer Letter Shares”); and

                           (b)        second, the remaining Cook Shares (less
the Offer Letter Shares) shall be distributed among the Initial Participants
(excluding, for this purpose, David Cook) on a weighted average basis in
accordance with the percentage interests of the Initial  Participants after
giving effect to the modifications in paragraph 1(as re-calculated, on a
weighted average basis, to exclude David Cook), and among certain other
employees of Eligix who shall become employees of BTI, in accordance with the
Proceed Sharing Matrix attached hereto (the “New Participants”).

             Giving effect to the foregoing modifications, the allocation of
percentages and shares for each of the Initial Participants (including, for this
purpose, David Cook) is as set forth on the Proceed Sharing Matrix attached
hereto.

             We have also agreed that each of the New Participants, as a
condition to his or her receipt of benefits under the Plan in accordance with
the terms of this letter, shall execute and deliver to BTI, within ten (10)
business days following the date hereof, a counterpart signature page to the
Escrow Agreement.

             Eligix represents and warrants to BTI that Cynthia Letizia is not a
Plan participant or eligible to receive any equity under the Plan.  Eligix
further agrees that BTI may seek indemnification for any Damages (as defined in
the Merger Agreement) for breach of this representation in accordance with the
indemnification provisions of Article IV of the Merger Agreement and the
provisions of the Escrow Agreement.

             If you are in agreement with the foregoing, please confirm this
agreement by signing this document in the space indicated below.

    Very truly yours,           /s/ Walter C. Ogier    

--------------------------------------------------------------------------------

    Walter C. Ogier     Chief Executive Officer     Eligix, Inc.            
Agreed and Accepted:           BioTransplant Incorporated           /s/ Elliot
Lebowitz    

--------------------------------------------------------------------------------

    Elliot Lebowitz, Ph.D.     Chief Executive Officer    

 